ORDER
PER CURIAM.
Dana Fields (Mother) appeals from the custody and property provisions of the decree of dissolution. In its judgment and decree, the trial court awarded Forrest Fields, Jr. (Father) primary physical custody of the parties’ minor child, awarded the parties joint legal custody of the child, and divided the marital property between Mother and Father after setting aside Father’s non-marital property. Mother argues the trial court erred in awarding primary physical custody to Father because the award is not supported by substantial evidence. Mother further contends the trial court misapplied the law when it divided the marital property because there was no evidence in the record to establish the value of the parties’ assets as required by Section 452.330, RSMo Cum.Supp.1998.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).